Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding drawings.
Applicant argues:
The Office Action objects to the drawings because Figures 1-11 are allegedly of insufficient quality. Without conceding the issue and to expedite prosecution, Applicant submits replacement sheets for Figures 1-11. No new matter is added. Accordingly, withdrawal of this objection is respectfully requested.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Scarfone does not disclose the above-quoted subject matter of claim 1. Instead, Scarfone describes an “anchor point” for placement of a structure or an object. 40.) Scarfone further describes that its anchor point may be represented as a “a cross,” “an arrow,” or a “star.” 40.) However, Scarfone’s anchor point is not a “saved scene anchor node,” as recited in claim 1. In particular, Scarfone does not describe that its anchor point (the alleged saved scene anchor node) can be used with respect to “saved scene data” that comprises “position information indicating position of each of the plurality of virtual objects relative to a saved scene anchor node.” (Emphasis added.) Thus, Scarfone does not disclose “the saved scene data comprising: . . . position information indicating position of each of the plurality of virtual objects relative to a saved scene anchor node; and . . . rendering the plurality of virtual objects using the position information for each of the plurality of virtual objects relative to the saved scene anchor node,” as recited in claim 1.
Examiner replies that:
Applicants arguments are not found entirely persuasive. Scarfone discloses models having anchor points for placement (Scarfone [00040]), and the anchor is used to save the position of the object – ie the object isn’t just randomly placed each time. Scarfone does not explicitly discuss the objects being placed relative to the node, although it is implied the objects are saved at the node.
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Allowable Subject Matter
Claims 21-25 allowed.
Claim 4-6, 8, 16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 7, 9-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarfone U.S. Patent/PG Publication 20190340831 in view of Maciocci U.S. Patent/PG Publication 20120249741.
Regarding claim 1:
 A method of operating a mixed reality system of the type maintaining an environment for a user comprising virtual content configured for rendering so as to appear to the user in connection with a physical world, the method comprising, with at least one processor: (Scarfone Abstract: Computing devices for authoring content in computer-based 3D environments are disclosed herein.)(Scafone [0018]: A 3D environment can be a virtual space, such as a virtual reality (VR) world, or can be a real world space in which content can be displayed or layered on top of the real world, such as via augmented reality (AR) or other VR techniques.)
 selecting virtual content in the environment the virtual content comprising a plurality of virtual objects (Scarfone: [0027] In one embodiment, the authoring application 108 can be configured to display 2D or 3D representations of one or more models 107 of 3D components in a gallery, list, or other suitable form. The author 101 can then select and insert a representation into the provided 3D working area 133 to generate and/or modify one or more objects in the 3D working area 133.).
 storing in non-volatile computer storage medium saved scene data, the saved scene data comprising: (Scarfone: [0025] As shown in FIG. 1, the authoring device 102 can include an authoring application 108, a model store 112 containing data records of models 107 corresponding to 3D components, and an output store 114 containing data records of 3D environment files 109. ).
data representing the selected virtual content and position information indicating position of each of the plurality of virtual objects relative to a saved scene anchor node (Scarfone [0030]: In one implementation, the environment data file 109 can comprise information associated with selected models 107 (e.g., a model identifier, a model name, a model type, etc.), positioning information (e.g., coordinates, anchor point identifiers, etc.), content information (e.g., which content should be displayed for one or more anchor points, the content to be displayed, a reference to content, etc.), custom resources (e.g., custom textures, sounds, etc.), among other information.). 
based on the saved scene data being opened at a later time, (Scarfone: [0037] Each of the foregoing menu groups may be expanded for additional menu items such as "New," "Open," " Save," etc. In one example, the "Edit" menu can be expanded to provide an option for undo a change in the 3D environment. In other examples, the menu bar 131 can include other suitable types of menu items.).
rendering the plurality of virtual objects using the position information for each of the plurality of virtual objects (Scarfone [0030]: In one implementation, the environment data file 109 can comprise information associated with selected models 107 (e.g., a model identifier, a model name, a model type, etc.), positioning information (e.g., coordinates, anchor point identifiers, etc.), content information (e.g., which content should be displayed for one or more anchor points, the content to be displayed, a reference to content, etc.), custom resources (e.g., custom textures, sounds, etc.), among other information.) (Scarfone [0040]: [0040] The interface component 120 can also be configured to provide one or more anchor point 137 in the template 140 for placement of for example, a structure or other suitable types of object.) 

rendering the plurality of virtual objects using the position information for each of the plurality of virtual objects relative to the saved scene anchor node (Maciocci [00060] In a further embodiment, displaying the generated virtual object so the virtual object appears anchored to the selected anchor surface may include generating the virtual object so that it appears to be spaced apart from the first or second anchor surface but hovering in a fixed position and spaced relative to the first or second anchor surface. In a further embodiment, the method may include transmitting data including the captured spatial data, the generated virtual object and the image to a second head mounted display.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to base objects at positions relative to nodes as taught by Maciocci. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Scarfone includes tools to add virtual objects and have nodes, but does not specifically clarify objects are relative to nodes, and Maciocci discloses playing virtual objects that are positioned relative to nodes, where there would be predictable results since Scarfone contains the same elements, and it would be merely adding further information related to positioning. Therefore it would have been obvious to combine Maciocci with Scarfone to obtain the invention.
Regarding claim 2:
 The method of operating a mixed reality system of claim 1, has all of its limitations taught by Scarfone. Scarfone further teaches  wherein:
 
 and the method further comprises placing the saved scene anchor node at one of the one or more identified coordinate frames (Scarfone [0040]: In other embodiments, the anchor point 137 can be automatically determined by the interface component 120 at a location by the composition component 124 in the 3D working area 133 as one of multiple default anchor points 137.). 
Scarfone does not expressly disclose using objects in the physical world. In a related field of endeavor, Maciocci teaches:
the mixed reality system identifies one or more coordinate frames based on objects in the physical world and the method further comprises placing the saved scene anchor node at one of the one or more identified coordinate frames (Maciocci [0069]: When the user elects to display the virtual object 14 anchored to a designated anchor surface, the processor coupled to or within the head mounted device 10 may render the virtual object 14 on a display (or through a projector) so that the virtual object appears to be on the first anchor surface 16 when viewed through the display.)(Maciocci [0076]: As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use physical world anchor points as taught by Maciocci. The rationale for doing so would have been a simple substitution of anchoring type, where Scarfone uses anchors for objects within a virtual world and indicates it can be applied to augmented reality, and Maciocci uses augmented reality with anchors to the physical world, where the combination would simply be an augmented reality view with physical 
Regarding claim 3:
 The method of operating a mixed reality system of claim 1, has all of its limitations taught by Scarfone in view of Maciocci.  Scarfone further teaches  wherein:
 selecting virtual content within the environment comprises:
 receiving user input selecting a camera icon comprising a display area (Scarfone: [0037] As shown in FIG. 2A, the interface component 120 of the authoring application 108 can be configured to provide a user interface 130 for facilitating the author 101 to create and/or modify content in a 3D environment. In the illustrated example, the user interface 130 can include a menu bar 131 containing one or more menu groups such as "File," "Edit," and "Help." Each of the foregoing menu groups may be expanded for additional menu items such as "New," "Open," " Save," etc. In one example, the "Edit" menu can be expanded to provide an option for undo a change in the 3D environment. In other examples, the menu bar 131 can include other suitable types of menu items.).
 rendering in the display area a representation of virtual content in a portion of the environment and generating saved scene data representing at least virtual content within the portion of the environment (Scarfone: [0038] The 3D working area 133 can be initially loaded with a template 140 of a 3D environment or with a previously saved 3D environment corresponding to an environment data file 109 in the output store 114. In the illustrated example in FIG. 2A, the 3D working area 133 is loaded with a template 140 of a 3D environment having a mountain, a sky, and an open ground in front of the mountain. In other examples, the template 140 can include forest, buildings, or other suitable types of 3D environment.). 
Regarding claim 7:
 The method of operating a mixed reality system of claim 3, has all of its limitations taught by Scarfone in view of Maciocci. Scarfone further teaches  wherein:
 generating saved scene data representing at least virtual content within the portion of the environment is triggered based on user input (Scarfone: [0037] In the illustrated example, the user interface 130 can include a menu bar 131 containing one or more menu groups such as "File," "Edit," and "Help." Each of the foregoing menu groups may be expanded for additional menu items such as "New," "Open," " Save," etc.).
Regarding claim 9:
 The method of operating a mixed reality system of claim 1, has all of its limitations taught by Scarfone in view of Maciocci. Scarfone further teaches  wherein:
 selecting virtual content within the environment comprises selecting virtual objects in a field of view of the user (Scarfone: [0039] As shown in FIG. 2A, the example space property sidebar 132 can include an input field 134 for entering a name for the 3D working area 133 and a button 136 for allowing the author to import a logo image into the 3D working area 133. The space property sidebar 132 can also list the various 3D components 135 in corresponding categories. For instance, the 3D components 135 can be listed as structures (e.g., "Building" and "Trees"), backgrounds (e.g., "Forest," "Sunset," and "Blue sky"), sounds (e.g., "Rain" and "Wind"), and themes (e.g., "Color," "Texture," and "Lighting"). In other examples, the foregoing 3D components 135 may be categorized in other suitable fashions. As described in more detail below, each of the 3D components 135 can correspond to a model 107 that is pre-processed according to a predefined shape and size of the 3D working area 133, examples of which are described later with reference to FIGS. 3A-3C.)(Scarfone [0046]: For instance, as shown in FIG. 2B, the author 101 can select the 3D components "Building" and "Trees" to add one or more buildings 143 and trees 145 into the 3D working area 133 without first creating such structures in a 3D modeling application and importing corresponding 3D model files into the 3D working area 133.)
Regarding claim 10:
 The method of operating a mixed reality system of claim 1, has all of its limitations taught by Scarfone in view of Maciocci. Scarfone further teaches  wherein:
 selecting virtual content within the environment comprises selecting virtual objects in a field of regard of the user (Scarfone: [0039] As shown in FIG. 2A, the example space property sidebar 132 can include an input field 134 for entering a name for the 3D working area 133 and a button 136 for allowing the author to import a logo image into the 3D working area 133. The space property sidebar 132 can also list the various 3D components 135 in corresponding categories. For instance, the 3D components 135 can be listed as structures (e.g., "Building" and "Trees"), backgrounds (e.g., "Forest," "Sunset," and "Blue sky"), sounds (e.g., "Rain" and "Wind"), and themes (e.g., "Color," "Texture," and "Lighting"). In other examples, the foregoing 3D components 135 may be categorized in other suitable fashions. As described in more detail below, each of the 3D components 135 can correspond to a model 107 that is pre-processed according to a predefined shape and size of the 3D working area 133, examples of which are described later with reference to FIGS. 3A-3C.)(Scarfone [0046]: For instance, as shown in FIG. 2B, the author 101 can select the 3D components "Building" and "Trees" to add one or more buildings 143 and trees 145 into the 3D working area 133 without first creating such structures in a 3D modeling application and importing corresponding 3D model files into the 3D working area 133.)
Regarding claim 11:
 The method of operating a mixed reality system of claim 1, has all of its limitations taught by Scarfone in view of Maciocci. Scarfone further teaches  wherein:
 the method further comprises creating a scene within the environment by receiving user input indicating a plurality of pre-built sub-components for inclusion within the environment and selecting virtual content in the environment comprises receiving user input indicating at least a portion of the scene (Scarfone: [0039] As shown in FIG. 2A, the example space property sidebar 132 can include an input field 134 for entering a name for the 3D working area 133 and a button 136 for allowing the author to import a logo image into the 3D working area 133. The space property sidebar 132 can also list the various 3D components 135 in corresponding categories. For instance, the 3D components 135 can be listed as structures (e.g., "Building" and "Trees"), backgrounds (e.g., "Forest," "Sunset," and "Blue sky"), sounds (e.g., "Rain" and "Wind"), and themes (e.g., "Color," "Texture," and "Lighting"). In other examples, the foregoing 3D components 135 may be categorized in other suitable fashions. As described in more detail below, each of the 3D components 135 can correspond to a model 107 that is pre-processed according to a predefined shape and size of the 3D working area 133, examples of which are described later with reference to FIGS. 3A-3C. ).
Regarding claim 12:
 The method of operating a mixed reality system of claim 1, has all of its limitations taught by Scarfone in view of Maciocci. Scarfone further teaches  wherein:
 selecting virtual content in the environment comprises: 
 receiving user input indicating at least a portion of the environment and computing a virtual representation of one or more physical objects within the environment (Scarfone: [0038] As shown in FIG. 2A, the user interface 130 can also include a 3D working area 133 and a space property sidebar 132 containing various input fields and multiple 3D components 135 corresponding to the models 107 in the model store 112.)(Scarfone [0046] As such, by pre-processing the models 107 corresponding to the 3D components 135, the author 101 can efficiently create and/or modify objects in the 3D working area 133 even without any technical knowledge of how to generate or modify the various 3D components 135. For instance, as shown in FIG. 2B, the author 101 can select the 3D components "Building" and "Trees" to add one or more buildings 143 and trees 145 into the 3D working area 133 without first creating such structures in a 3D modeling application and importing corresponding 3D model files into the 3D working area 133.)
Regarding claim 13:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616